DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 02/23/22.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The objection to Claim 3 as set forth in the Final Rejection filed 01/25/22 is overcome by the Applicant’s amendments.

4.	The rejection of Claim 6 under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends as set forth in the Final Rejection filed 01/25/22 is overcome by the Applicant’s amendments.

Examiner’s Note
5.	The Office has relied upon national phase publication US 2015/0218163 A1 as the English equivalent of WIPO publication WO 2014/175627 A1 (herein referred to as “Park et al.”).

Allowable Subject Matter
6.	Claims 1-10 are allowed.  


    PNG
    media_image1.png
    247
    342
    media_image1.png
    Greyscale

([0011]) where X = C or Si and at least one of R1-2 = -L-A (with A = cyano) ([0013]-[0016]).  Embodiments are disclosed:

    PNG
    media_image2.png
    485
    379
    media_image2.png
    Greyscale

(page 8).  However, it is the position of the Office neither Park et al. singly nor in combination with any other prior art provides sufficient motivation to produce the compounds of Applicant’s formula (1), particularly in regards to the nature of thee A group.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.